

116 HR 3657 IH: Bill’s Promise Act
U.S. House of Representatives
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3657IN THE HOUSE OF REPRESENTATIVESJuly 9, 2019Mr. Katko (for himself, Mr. Johnson of Georgia, Mrs. Roby, Mr. Swalwell of California, Mr. Cline, Mr. Thompson of Mississippi, Mr. Sensenbrenner, and Ms. Dean) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Comptroller General of the United States to study how certain individuals who are
			 granted pretrial release are monitored, and for other purposes.
	
 1.Short titleThis Act may be cited as the Bill’s Promise Act. 2.GAO Study (a)Study requiredThe Comptroller General of the United States shall conduct a study on how individuals charged with Federal crimes and granted pretrial release are monitored. The study shall—
 (1)provide a review of policies related to how United States probation and pretrial services officers monitor individuals on pretrial release;
 (2)compare the policies of the Administrative Office of the United States Courts with respect to the monitoring of individuals on pretrial release to the policies of States and localities with respect to the monitoring of individuals on pretrial release;
 (3)provide data on the number and type of offenses committed by individuals on Federal pretrial release over the past 10 years;
 (4)describe how United States probation and pretrial services officers respond when an electronic monitoring device indicates that individuals are not complying with the conditions of their pretrial release;
 (5)describe how United States probation and pretrial services officers respond when there are indications that an electronic monitoring device has been tampered with;
 (6)describe what measures the Administrative Office of the United States Courts takes to ensure that probation and pretrial services offices are adhering to and correctly implementing policies related to the supervision of individuals on pretrial release;
 (7)examine the capacity in which the United States Probation and Pretrial Services System enlists the assistance of State and local law enforcement agencies in monitoring individuals on pretrial release and responding to indications an individual is not complying with the terms of the individual’s pretrial release; and
 (8)examine resource and capacity issues currently impacting officer retention and the administration of pretrial and probation services.
 (b)Report to CongressNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report summarizing the results of the study required under subsection (a), together with any recommendations for legislative or regulatory action that would improve the administration of pretrial release services.
			